Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Glugla (US PG Pub No. 2015/0224997) teaches An operating method for a vehicle, comprising: 
receiving data via one or more satellites; 
estimating a position of a vehicle in response to the data; loading a group of vehicle calibration parameters that are based on the position of the vehicle into controller memory; and 
adjusting one or more actuators responsive to the vehicle calibration parameters.
However the prior art of record fails to show or adequately teach
storing a plurality of vehicle calibrations to read-only memory of a controller; estimating a position of a vehicle in response to the data; 
loading a base calibration from the plurality of vehicle calibrations into random-access memory of the controller, and generating a revised calibration via copying parameters from an alternate calibration included in the plurality of vehicle calibrations into random access memory of the controller  based on the position of the vehicle
 and adjusting one or more actuators responsive to the vehicle calibration parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747